Citation Nr: 0118978	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-00 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active duty from January 1952 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  That decision denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.

The appellant contends that the veteran's death should 
because service-connected based on several theories.  She 
contends that his death was caused by cirrhosis of the liver 
that was secondary to alcohol abuse that was secondary to 
post traumatic stress disorder (PTSD) that should be service-
connected.  The Chairman of the Board has imposed a temporary 
stay on the adjudication of claims for compensation based on 
alcohol and drug abuse related disabilities, claimed either 
as secondary to or as a symptom of a service-connected 
disability, pending final resolution of Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  Chairman's Memorandum, 01-
01-13 (June 25, 2001).  The Board will proceed to adjudicate 
the appellant's claim despite the temporary stay because of 
the favorable outcome of the appellant's claim based upon 
other theories of service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The record shows the veteran died on October [redacted], 1997 at 
the age of 63 due to end-stage liver disease, chronic 
obstructive pulmonary disease (COPD), and congestive heart 
failure.

3.  The veteran's COPD was secondary to smoking cigarettes, 
which was the result of nicotine dependence that began during 
the veteran's period of active service.


CONCLUSIONS OF LAW

Service connection for the cause of the veteran's death is 
warranted.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§§ 1103, 1310 (West 1991 & Supp. 2000), 38 C.F.R. 
§§ 3.303(d), 3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Although the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, given the disposition of the appellant's claim, the 
Board finds that there is no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability or death 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1310, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.312 (2000).  That a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2000); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).

Applicable law and regulations previously allowed service 
connection to be established for claimed nicotine- related 
diseases and disorders.  See VA General Counsel Precedential 
Opinion, (VAOPGCPREC) 19-97; see also Davis v. West, 
13 Vet. App. 178, 183 (1999).  In addition, the VA's Under 
Secretary for Health has concluded that nicotine dependence 
may be considered a disease for VA compensation purposes.  
See USB Letter 20-97-14 (July 24, 1997).

For tobacco-related death and disability claims, legislation 
effective on June 9, 1998, prohibits service connection of 
death or disability on the basis that such resulted from 
disease or injury attributable to the use of tobacco products 
during a veteran's period of active service. See 38 U.S.C.A. 
§ 1103 (West Supp. 2000).  Because 38 U.S.C.A. § 1103 applies 
with respect to claims received by the Secretary of Veterans 
Affairs after June 9, 1998; and the appellant's claim was 
received before that date, the prior law is applicable to the 
appellant's claim.  Where the law or regulation changes 
before conclusion of the appeal process, the version most 
favorable to the appellant applies, unless otherwise 
provided.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see 
also VAOPGCPREC 19-97; also Davis, 13 Vet. App. at 183.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service- 
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  A contributory cause of death 
must be causally connected to the death and must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991). When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Facts

The Board again notes that the appellant has asserted 
entitlement to service connection for the cause of the 
veteran's death under several different theories.  

Review of the veteran's certificate of death reveals the 
veteran died on October [redacted], 1997 at the age of 63.  The 
immediate causes of death were listed as end-stage liver 
disease, chronic obstructive pulmonary disease (COPD), and 
congestive heart failure (CHF).  First, the appellant asserts 
the veteran's chronic obstructive pulmonary disease (COPD), 
noted as an immediate cause of death on the certificate of 
death, was secondary to smoking tobacco.  

Review of the veteran's medical records indicates that the 
veteran was treated for COPD and nicotine dependence by 
private physicians.  Treatment records report several failed 
attempts to stop smoking.

A January 1991 private psychology report noted the veteran 
smoke slightly more than one pack of cigarettes a day and had 
been smoking since adolescence.

Pulmonary function tests dated in 1994 and 1995 indicate 
moderate or severe COPD.  A 1995 test recorded a 2 pack per 
day history of smoking for 45 years.  That would indicate a 
history beginning in 1950.  However, a 1994 examination noted 
the veteran had smoked for 40 years at 11/2 to 2 packs daily.  
That would indicate a history beginning in 1954.

Lay statements provided by people who knew the veteran before 
he entered service unanimously endorse the appellant's 
assertion that the veteran did not smoke before service.  The 
appellant has submitted photographs of the veteran, dating 
from 1952 or 1953 (after his entry into service) that depict 
the veteran smoking cigarettes.  

Analysis

The Board finds the history cited in the private treatment 
reports of the exact date of the beginning of the veteran's 
history of smoking to be imprecise and of limited value in 
establishing a whether the nicotine dependence began in 
service.  The use of the term "adolescence" in 1991 by the 
psychologist is imprecise at best.  Adolescence generally 
runs from age 11 to 19.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 193 (28th ed. 1994).  The remaining medical 
records generally date the veteran's introduction to smoking 
from 1950 to 1954.  None of the records places the date 
within the context of before or during service.

The veteran entered service in January 1952.  This date is 
generally harmonious with the dates provided in the medical 
records.  The Board attaches no particular probative value 
upon history merely recorded by a medical professional 
without additional comment.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  A medical professional is not competent to opine 
as to matters outside the scope of his or her expertise, and 
a bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  Id.

The Board finds no reason to question the credibility of the 
lay statements submitted that support the appellant's 
contention that the veteran began smoking during his period 
of active service.

The medical evidence is clear that the COPD that was an 
immediate cause of the veteran's death was a result of 
cigarette smoking, secondary to longstanding nicotine 
dependence.  The evidence shows the veteran was advised and 
attempted to stop smoking many times from the 1980's until 
his demise in 1997.

The appellant has presented evidence that the veteran first 
began smoking while in service.  The Office of General 
Counsel Precedent Opinion 2-93 provides that service 
connection may be established for disability or death if the 
evidence establishes that injury or disease resulted from 
tobacco use in the line of duty during active military 
service.  VAOPGCPREC 2-93. That is, service connection may be 
established for disability or death if the evidence 
establishes that injury or disease (which may have become 
manifest many years after service) resulted from tobacco use 
during active military service.  38 C.F.R. § 3.303(d) (2000).

While the evidence shows the veteran's started smoking in 
service, there is no evidence presented that the COPD that 
led to the veteran's death had it's beginning during the 
veteran's period of active service.  The appellant cannot 
establish service connection for the cause of the veteran's 
death based upon the reasoning of VAOPGCPREC 2-93. 

However, General Counsel opinion, VAOPGCPREC 19-97 provides 
that service connection may be established on a secondary 
basis if the veteran acquired nicotine dependence during 
service and the nicotine dependence is considered a proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97 (May 13, 
1997).  Precedent opinions are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).

Whether and when nicotine dependence was present is a medical 
question that must be answered by a medical opinion or 
diagnosis.  Davis v. West, 13 Vet. App. 178 (1999).  The file 
contains report of diagnosis of nicotine dependence in 
February 1997.  The Board notes there is some question that 
could justify further development of the appellant's claim to 
obtain a definitive medical opinion or diagnosis as to when 
the veteran's nicotine dependence began.  However, the Board 
finds such development unnecessary in that such an opinion 
would be speculative at best.  Since the veteran, who would 
be the best provider of this information, cannot provide the 
history, the reviewer would be limited to the recorded 
history given, as noted above, and lay statements.  As this 
evidence is at least in equipoise with regard as to whether 
smoking began during his period of active service, applying 
the benefit of the doubt rule in the appellant's favor, the 
Board finds that the nicotine dependence began 
contemporaneous with the cigarette smoking during active 
service. 

The criteria for service connection for the cause of the 
veteran's death are then satisfied.  The veteran became 
nicotine dependent during his period of active service, his 
nicotine dependence caused him to smoke cigarettes, which 
directly caused the COPD, which was an immediate cause of the 
veteran's death in October 1997.  The Board finds that 
nicotine dependence is a proximate cause of the veteran's 
death.

Accordingly, it is the finding of the Board that the record 
supports a grant of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 (b); 
38 C.F.R. §§ 3.102, 3.312.



ORDER

Service connection for the cause of the veteran's death is 
established.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 


